DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are still pending in this Application. 
Response to Amendment/remarks
The amendments to the specification overcome the objections to the drawings. 
Applicant’s argument/remarks, on pages 8-11, with respect to rejections to claims 1-20 under 35 USC § 103(a) have been fully considered but they are respectfully not persuasive. Therefore, rejections to the claims have been maintained.	
	On Pages 7-9, the Applicant argues that:
	“page 7 receiving, from a first device, a first signal comprising first information
indicating an operating mode of the first device;
 	sending, to a second device, a second signal comprising an instruction to
cause an allocation of power, based on the determined power load, to the first
device from a power source associated with the second device ( emphasis added).
Independent claims 10 and 17 include similar, but not identical, features as independent claim 1. In order for a combination of references to render a claim obvious, the combined references must teach or suggest each and every feature of the claim. Here, features of the claims - highlighted for example in claim 1 - are missing from the cited references”.
	“page 8 The Office Action alleges that the claimed "a first signal comprising first information indicating an operating mode of the first device" that is received from the first device is the power request described in McAvoy. See Office Action at page 4. The Office Action alleges that the claimed "second information" is the level of power 0-7 described in McAvoy. See Office Action at page 5. However, the teachings of McAvoy clearly describe that the appliances themselves include in a quantitative component corresponding to the amount of power or "load" the appliance currently requires and a qualitative component corresponding to the level or the "request level" at which the appliance currently needs the power to comply with the operating command. See McAvoy at paragraph [0047]. Accordingly, the power requests of McAvoy cannot teach "a first signal comprising first information indicating an operating mode of the first device" as alleged in the Office Action because the appliances of McAvoy themselves are determining their required power loads. Further, the level of power 0-7 described in McAvoy cannot teach the claimed "second information" because the level of power 0-7 corresponds to a level of need and is not information used to determine "a power load associated with the operating mode" as recited in claim 1. This is further evidenced in that the power request quantitative component already includes the amount of power or "load" the appliance currently requires, and therefore the qualitative level of power 0-7 is not used to determine the amount of power or "load" the appliance currently requires. Accordingly, the teachings of McAvoy fail to support the allegations in the Office Action. These arguments are respectfully not persuasive. 
	The Applicant’s characterization of McAvoy is incomplete since it does not evaluate the “second information” as “factors” including temperature, different operation modes of the oven, load characteristics as clearly pointed out in the rejection. Furthermore, the terms “operating mode” and “second information” are so broad that a lot of terms, in the art of power management, could read in its interpretation.
	For instance, the disclosure gives some non-limiting examples of the terms above. For instance, second information examples includes (system information associated with the first device (0063), the system information includes operating mode data. The system information may indicate operating mode data associated with the operating mode (0002). The second information may comprise system information associated with a plurality of devices operating in the a system. 0068 “The system information may indicate operating mode data for the device operating at the indicated operating mode”.  
	 	The term operating mode data may indicate whether the device is going online or entering a mode requiring an increased or decreased power load. stored. The operating mode data may comprise power load data and information to enable power factor correction of the system (see 0002).  The operating mode may indicate that the compressor of the refrigerator is powering on (0013). The operating mode data of the
devices may comprise the power load data of the devices at various modes of operation (0020). 0057 “The operating mode may indicate a status”. 
		The term determined power load comprises “increased or decreased power level”.  
	The second limitation “B) determining, based on the operating mode and second information, a power load associated with the operating mode” as recited could have different interpretations. The rejection states that in the first interpretation, the Appliance performs this limitation as suggested in Fig. 7 and thus reads in the claim terminology. For instance, Fig 7 shows a power load associated is determined based on an operating  mode and second information (see Fig. 7 step 704). In a second interpretation, a first signal (this is the power request or load of step 704) indicating/representing an operating mode sent from the appliance and controller 240 (manager or different device see 0074) determines a power load associated with the operating mode based on the operating mode (request of power or load information or quantitative component. Wherein the quantitative represents an amount of power for operating the first device, 0007) and second information included also in the power request signal (the second information is a qualitative component or level 0-7). As shown in Fig. 6 the controller 240 determines a power load associated with the operating mode of the first device (see 0067 and 0072) based on the operating mode (power request or quantitative component) and second information (power request or qualitative component. Also, see table 1).  The controller 240 allocates the power based on the determined power load based on the first information and second information. Therefore, McAvoy teaches the argued limitation. 
	On page 9, the applicant argues that:
 	“The system microcontroller 208 of Davis receives measurements taken by the power measurement module 212 via a physical interface for connection to the mains power wiring in a building (see Davis at paragraph [0058]) and not from an electrical device or appliance itself Accordingly, these teachings do not describe "a) sending, to a second device, a second signal comprising an instruction to cause an allocation of power, based on the determined power load, to the first device from a power source associated with the second device" where "the determined power load" is based in part on "the operating mode" indicated in the first signal received from the first device as recited in claim 1. The new Office Action points to Davis at Figs. 2 and 8 and paragraph [0287]-[0288] for teaching these features of the claims. These portions of Davis are deficient for the same reasons explained in the Pre-Appeal Brief Request for Review. Paragraph [0288] describes that system microcontroller 708 calculates the power factor from the power metrics measured and reported by power measurement circuitry 706, which under the control of system microcontroller 708, is preferably configured to measure the power metrics of a load connected to the power outputs Ao and No. See Davis at paragraph [0288]. As a result, the system microcontroller 708 of Davis receives measurements taken by the power measurement circuitry 706 and not from an electrical device or appliance itself”. These arguments are respectfully not persuasive. 
	Davis was not cited to teach all of the limitations of claim 1 as pointed out above in (a). Thus, In response to applicant's arguments against the references individually, one cannot show no obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Davis teaches a functionality that is combined with McAvoy to teach the limitation of claim 1. 
	The argued limitations are broad and have bene interpreted in the proudest reasonable interpretation in light of the disclosure. 
	The structure of McAvoy teaches that the first controller sends a second signal that allocates power to the first device from a power source. However, McAvoy structure is not explicit or is silent about using a second device for receiving the power allocation. Davis clearly teaches system comprising a function and components performing the function of “sending to second device a second signal comprising an instruction to cause an allocation of power, based on a determined power load, to the first device from a power source associated with the second device as clearly explained in the rejection below. Allocating power has been interpreted as providing power (controlling devices to provide power) to appliances from a source associated with a second device (710 or 712) based on signal sends from a first device. Davis was not cited to teach the determination of the power load based on the variables used in claim 1. Davis was simply used to allocate power to appliances based on a determined load. McAvoy was used for the determination of a power load. Therefore, it is the combination of references as whole that teach or suggest each of the claims limitations as argued.  
	The arguments presented in the pre-appeal are not pertinent because the reference McAvoy was not presented in the previous office action.  Therefore, the rejections are maintained.  
	The Examine suggests the Applicant to include the structure and components of the intended invention, and narrow the variables or the claimed terms because the claim terminology could be interpreted in so many ways and could read in so many type of inventions.  For instance, sending a signal to second device (controller) to cause allocation of power from a source associated with the second device could read in systems including a grid, microgrid, power strip, house energy managements, solar power, wind power, IVVC systems, Vol/VAR systems, PFC system etc.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McAvoy (US 20050121978) in view of Davis et al. (US 20180373304).
	As per claim 1, McAvoy teaches a method comprising:
	receiving, from a first device, a first signal comprising first information indicating an operating mode of the first device (see Fig. 6 polling appliances and receiving power requests from appliances step 604; [0007] “receiving the at least one power request from the plurality of electrical devices can include receiving a power request having a quantitative component and a qualitative component”; also, see [0047] “the power requests can have two components. The first component is a quantitative component corresponding to the amount of power or "load" the appliance currently requires to comply with the operating command from the flight attendant. The second component is a qualitative component corresponding to the level or the "request level" at which the appliance currently needs the power to comply with the operating command. Upon receiving the power requests from the respective appliances, the controller 240 can compare and sort the requests in descending order based on the request level”; also, see [0064] and [0068] “As discussed above, in one embodiment there are eight different levels of power request (i.e., levels 0-7) corresponding to different levels of need. If the request is a "power wanted" request (i.e., a level 3-7 request), then the routine 600 proceeds to block 616 and grants power to the appliance at the requested load”, thus, controller 544 receives a first information/power request including levels 0-7 that indicate an operating mode of the first device/appliance; also, see fig. 7 the appliance performs this routine to generate the first information/power request, see also [0072] “In block 704, the routine 700 responds to the poll by determining the amount of power needed (i.e., the load) to comply with a particular operating command from a flight attendant or other user. The appliance can make this determination based on a number of factors including, for example, the desired operating mode, the load characteristics, etc.”);
	determining, based on the operating mode and second information, a power load associated with the operating mode (see Fig. 7 the appliance performs routine 700, thus, McAvoy teaches this step being performed at the appliance and see [0072] “In block 704, the routine 700 responds to the poll by determining the amount of power needed (i.e., the load) to comply with a particular operating command from a flight attendant or other user. The appliance can make this determination based on a number of factors including, for example, the desired operating mode, the load characteristics, etc.”; thus, a power load/power needed is determined based on operating mode and second information/factors; also, McAvoy teaches this step being performed at the controller 240 by determining a power load associated with an operating mode (this is the quantitative amount of power) based on the operating mode and second information/level of power 0-7; see 0067 the controller determines the power load needed based on the power request level); and 
	(see [0047] “The controller 240 can then distribute power to the appliances, starting at the top of the list, until all of the allocated power has been distributed. In this way, the controller 240 does not exceed the preset amount of power allocated to the galley by the aircraft power feed 108”; also, see Fig. 6 steps 614, 616 the controller 240 allocates/grant power to the first device based on the determined power load for the first device/appliance; also, see page 11 claim 41 “at least first and second galley appliances operably coupled to the aircraft power source and configured to
receive electric power from the aircraft power source”).
	While McAvoy teaches a power source providing power for one or more appliances and a controller allocating/granting and allowing power to be delivered to appliances based on a determined power load, McAvoy does not explicitly teach sending to second device a second signal comprising an instruction to cause an allocation of power, based on the determined power load, to the first device from a power source associated with the second device (while is obvious that power load levels are controlled/regulated and devices such as switches (see McAvoy teaches breakers 242 for providing power to the appliances) or other type of regulation are implicitly present, the Examiner has provided the following reference that clearly teaches this limitation. This limitation has been interpreted in the BRI in light of the instant disclosure as simply sending a signal (open, close, or activating a switch) to a switch to provide power to the load (see instant invention disclosure 0046 and 0060).   
	However, Davis a power management system and method comprising sending to second device a second signal comprising an instruction to cause an allocation of power, based on a determined power load, to the first device from a power source associated with the second device (see Fig. 2 and 8 power is allocated/provided from a power source (capacitors) to load(s) connected to A0 and No when an instruction sent to second device 710 or second device 712-722 actuates the relays 712-722 to allocate/provide power to the load; for instance, see [0288] “…A load connected between Ao and No is preferably activated when relay 712 is closed… System microcontroller 708 preferably commands relay drivers and power factor control 710 to switch one or more relays bringing one or more capacitors into the circuit as required. While the circuit is active, power measurement 706 preferably continually monitors the power metrics of a load, allowing system microcontroller 708 to dynamically vary the power factor correction as the load changes so that an optimum power factor can be maintained over time... Where power to a load is to be terminated, system microcontroller 708 preferably commands relay drivers and power factor control circuit 710 to switch all power factor capacitors out of the circuit prior to causing relay 712 to terminate power”; also, see [0288] the power allocation is based on a power load).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified McAvoy’s invention to include sending to second device a second signal comprising an instruction to cause an allocation of power, based on a determined power load, to the first device from a power source associated with the second device as taught by Davis in order to dynamically change power as the load changes (see [0287-[0288] “allowing system microcontroller 708 to dynamically vary the power factor correction as the load changes so that an optimum power factor can be maintained over time”). 
  	As per claim 2, McAvoy-Davis teaches the method of claim 1, McAvoy 
further teaches wherein receiving the first signal comprises receiving the first signal in response to a status request message (see Fig. 6 steps 602 and 604 receiving the first signal is due to a polling request).
  	As per claim 3, McAvoy-Davis teaches the method of claim 1, further comprising: receiving, from a computing device, the second information (see Fig. 7 the second information/factors are received from a computer. See Fig. 5 and [0042] each appliance has a processor 542. Thus, the factors are retrieved and provided by processor 542 to the program 700; furthermore, McAvoy teaches this step being performed at the controller 240 by determining a power load associated with an operating mode (this is the quantitative amount of power) based on the operating mode and second information/level of power 0-7; see 0067 the controller determines the power load needed based on the power request level. The second information/power level 0-7 is received form computer 542 of the appliance).
  	As per claim 4, McAvoy-Davis teaches the method of claim 1, McAvoy further teaches wherein the second information comprises system information associated with a device type associated with the first device (see Fig. 7 the second information includes loads characteristic, operating mode associated, etc. associated with each type of appliance. See [0073] “the appliance can determine the request level based on a number of factors including, in the case of an oven, the actual temperature of the oven, the desired temperature, the particular operating mode, user actions, etc.”; also, see [0053]).

  	As per claim 5, McAvoy-Davis teaches the method of claim 4, McAvoy further teaches wherein the system information comprises operating mode data for the device type to enable power factor correction (this operating mode data has been interpreted in the BRI in light of the specification as power load as recited in [0022]. 
	McAvoy teaches these limitaons in Fig. 7 the data such as power load from an oven is used to provide stability in the power distribution system. Power load from an oven or chiller represent inductive loads, providing or denying power     and to these loads enables power factor correction and stability in the system).
	In the alternative, Davis further teaches wherein the system information comprises operating mode data for the device type to enable power factor correction (see [0286] Davis teaches or suggests power measurement capabilities of power management device 200 preferably enable it to measure the power factor of an appliance or device; also, see [00287-0288] “0287 The amount of capacitance required across Ao and No depends on how far the measured power factory is away from unity and is specific to an inductive load… While not shown, more than one capacitor may be used to create a capacitive load controlled by a single relay…0288 “Power measurement circuitry 706, under the control of system microcontroller 708, is preferably configured to measure the power metrics of a load connected to the power outputs Ao and No. A load connected between Ao and No is preferably activated when relay 712 is closed. Where a load is inductive, such as an electric motor, power measurement 706 is preferably configured to report the measured power factor to system microcontroller 708, or system microcontroller 708 calculates the power factor from the power metrics measured and reported by power measurement 706. With a known power factor, system microcontroller 708 is preferably configured to calculate the capacitive reactance required to increase the power factor as close to unity as can be achieved through a mix of installed capacitors”, thus, determining second information such as power factor and/or capacitance enables the system to determine the correct or reactive power or capacitance response to enable power factor correction). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified McAvoy’s invention to include second information that comprises system information, wherein the system information comprises operating mode data for the device type to enable power factor correction as taught by Davis in order to dynamically change power as the load changes based on the system information (see [0287-[0288] “…Where a load is inductive, such as an electric motor, power measurement 706 is preferably configured to report the measured power factor to system microcontroller 708, or system microcontroller 708 calculates the power factor from the power metrics measured and reported by power measurement 706. With a known power factor, system microcontroller 708 is preferably configured to calculate the capacitive reactance required to increase the power factor as close to unity as can be achieved through a mix of installed capacitors… allowing system microcontroller 708 to dynamically vary the power factor correction as the load changes so that an optimum power factor can be maintained over time”, thus, determining second information such as power factor and/or capacitance enables the system to determine the correct or reactive power or capacitance response to enable power factor correction). 
 	As per claim 6, McAvoy-Davis teaches the method of claim 1, McAvoy further teaches wherein the power load comprises an inductive load (see [0002] “A typical service galley includes a number of electrical appliances or "inserts" such as ovens, coffee makers, trash compactors, and air chillers”, and see [0027] and [0044], ovens, trash compactors and air chillers consume inductive power/reactive power and thus are inductive loads. The instant invention disclosure states that oven, air conditioner, and motor loads are inductive loads, see [0027]).
  	As per claim 7, McAvoy-Davis teaches the method of claim 1, McAvoy does not explicitly teach wherein the power source comprises a capacitor bank.
	However, Davis further teaches wherein the power source comprises a capacitor bank (see [0287] In one preferred embodiment, power management device 700 is preferably configured with a one or more capacitors, such as capacitors 716, 720 through to 724. Where more than one capacitor is utilized, each capacitor may preferably adopt any mix of capacitance and may be constant, for example 1 uF each, may increase incrementally, for example 1 uF, 2 uF, 3 uF, etc, may increase binary, for example 1 uF, 2 uF, 4 uF, etc, or may increase according to an algorithm. While not shown, more than one capacitor may be used to create a capacitive load controlled by a single relay”, thus, since there are a group of several capacitors of the same constant values that are connected with each other to store electrical energy, it corresponds to ‘capacitor bank’ ).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified McAvoy’s invention to include wherein the power source comprises a capacitor bank as taught by Davis in order to provide or improve power factor correction in the system (see [0287] “The power factor correction may be achieved by applying a capacitive load across Ao and No in parallel with an inductive load causing the power factor measured at Ai and Ni to increase toward unity. The amount of capacitance required across Ao and No depends on how far the  measured power factory is away from unity and is specific to an inductive load”) since inductive loads such as ovens, air conditioner, and/or motors cause power factor deviations.	
  	As per claim 9, McAvoy-Davis teaches the method of claim 1, McAvoy further teaches wherein the first device comprises a household appliance (see Fig. 5 ovens, and chillers are capable of being household appliances). Davis further teaches first device comprises a household appliance (see [0052] “home appliances”).  
 	As per claim 10, McAvoy teaches a method comprising:
	sending, to a first device, a first signal comprising a request for an operating mode status (see Fig. 6 polling/first signal appliances and receiving power requests from appliances step 604; [0007] “receiving the at least one power request from the plurality of electrical devices can include receiving a power request having a quantitative component and a qualitative component”; also, see [0047] “the power requests can have two components. The first component is a quantitative component corresponding to the amount of power or "load" the appliance currently requires to comply with the operating command from the flight attendant. The second component is a qualitative component corresponding to the level or the "request level" at which the appliance currently needs the power to comply with the operating command. Upon receiving the power requests from the respective appliances, the controller 240 can compare and sort the requests in descending order based on the request level”; also, see [0064] and [0068] “As discussed above, in one embodiment there are eight different levels of power request (i.e., levels 0-7) corresponding to different levels of need. If the request is a "power wanted" request (i.e., a level 3-7 request), then the routine 600 proceeds to block 616 and grants power to the appliance at the requested load”, thus, controller 544 receives a first information/power request including levels 0-7 that indicate an operating mode of the first device/appliance; also, see fig. 7 the appliance performs this routine to generate the first information/power request, see also [0072] “In block 704, the routine 700 responds to the poll by determining the amount of power needed (i.e., the load) to comply with a particular operating command from a flight attendant or other user. The appliance can make this determination based on a number of factors including, for example, the desired operating mode, the load characteristics, etc.”);
	receiving, from the first device, a second signal comprising first information indicating an operating mode of the first device (see Fig. 6 polling appliances and receiving power requests/second signal from appliances step 604; [0007] “receiving the at least one power request…”; also, see [0047], [0064], [0068], and [0072] also, se claim 1 above for explained rationale);
	determining, based on the operating mode and second information, an inductive load associated with the operating mode (see Fig. 7, [0068], and [0072]; also, se claim 1 above for explained rationale; also, see [0002] “A typical service galley includes a number of electrical appliances or "inserts" such as ovens, coffee makers, trash compactors, and air chillers”, and see [0027] and [0044], ovens, trash compactors and air chillers consume inductive power/reactive power and thus are inductive loads. The instant invention disclosure states that oven, air conditioner, and motor loads are inductive loads, see [0027]; thus, the power level of an oven and chiller comprises inductive loads); and
	(see [0047] and see Fig. 6 steps 614 and 616; also, see page 11 claim 41; also, see claim 1 above for explained rationale).
 	While McAvoy teaches a power source providing power for one or more appliances and a controller allocating/granting and allowing power to be delivered to appliances based on a determined power load, McAvoy does not explicitly teach sending to second device a second signal comprising an instruction to cause an allocation of power, based on the determined power load, to the first device from a power source associated with the second device (while is obvious that power load levels are controlled/regulated and devices such as switches or other type of regulation are implicitly present, the Examiner has provided the following reference that clearly teaches this limitation. This limitation has been interpreted in the BRI in light of the instant disclosure as simply sending a signal (open,  close, or activating a switch) to a switch to provide power to the load (see instant invention disclosure  0046 and 0060).   
	However, Davis a power management system and method comprising sending to second device a second signal comprising an instruction to cause an allocation of power, based on a determined power load, to the first device from a power source associated with the second device (see Fig. 2 and 8 power is allocated/provided from a power source (capacitors) to load(s) connected to A0 and No when an instruction sent to second device 710 or second device 712-722 actuates the relays 712-722 to allocate/provide power to the load; for instance, see [0288] “…A load connected between Ao and No is preferably activated when relay 712 is closed… System microcontroller 708 preferably commands relay drivers and power factor control 710 to switch one or more relays bringing one or more capacitors into the circuit as required. While the circuit is active, power measurement 706 preferably continually monitors the power metrics of a load, allowing system microcontroller 708 to dynamically vary the power factor correction as the load changes so that an optimum power factor can be maintained over time... Where power to a load is to be terminated, system microcontroller 708 preferably commands relay drivers and power factor control circuit 710 to switch all power factor capacitors out of the circuit prior to causing relay 712 to terminate power”; also, see [0288] the power allocation is based on a power load).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified McAvoy’s invention to include sending to second device a second signal comprising an instruction to cause an allocation of power, based on a determined power load, to the first device from a power source associated with the second device as taught by Davis in order to dynamically change power as the load changes (see [0287-[0288] “allowing system microcontroller 708 to dynamically vary the power factor correction as the load changes so that an optimum power factor can be maintained over time”).
	As to claim 11, this claim is the method claim corresponding to the method claim 3 and is rejected for the same reasons mutatis mutandis.
	As to claim 12, this claim is the method claim corresponding to the method claim 4 and is rejected for the same reasons mutatis mutandis.
	As to claim 13, this claim is the method claim corresponding to the method claim 5 and is rejected for the same reasons mutatis mutandis.
	As per claim 14, McAvoy-Davis teaches the method of claim 10, McAvoy does not explicitly teach wherein the allocation of power comprises an allocation of capacitance from a capacitor bank.
	However, Davis further teaches wherein the allocation of power comprises an allocation of capacitance from a capacitor bank (see Fig. 2 and 8 power is allocated/provided from a power source (capacitors) to load(s) connected to A0 and No when an instruction sent to second device 710 or second device 712-722 actuates the relays 712-722 to allocate/provide power to the load; for instance, see [0288] “…A load connected between Ao and No is preferably activated when relay 712 is closed… System microcontroller 708 preferably commands relay drivers and power factor control 710 to switch one or more relays bringing one or more capacitors into the circuit as required. While the circuit is active, power measurement 706 preferably continually monitors the power metrics of a load, allowing system microcontroller 708 to dynamically vary the power factor correction as the load changes so that an optimum power factor can be maintained over time... Where power to a load is to be terminated, system microcontroller 708 preferably commands relay drivers and power factor control circuit 710 to switch all power factor capacitors out of the circuit prior to causing relay 712 to terminate power”; also, see [0288] the power allocation is based on a power load).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified McAvoy’s invention to include wherein the allocation of power comprises an allocation of capacitance from a capacitor bank as taught by Davis in order to dynamically change power as the load changes and provide factor correction (see [0287-[0288] “allowing system microcontroller 708 to dynamically vary the power factor correction as the load changes so that an optimum power factor can be maintained over time”).
 	As to claim 16, this claim is the method claim corresponding to the method claim 9 and is rejected for the same reasons mutatis mutandis. 
  	As per claim 17, McAvoy teaches a method comprising:
	sending, to a device, a first signal comprising a request for an operating mode status (see Fig. 6 polling appliances/first signal and receiving power requests/second signal from appliances step 604; [0007] “receiving the at least one power request from the plurality of electrical devices can include receiving a power request having a quantitative component and a qualitative component”; also, see [0047] “the power requests can have two components. The first component is a quantitative component corresponding to the amount of power or "load" the appliance currently requires to comply with the operating command from the flight attendant. The second component is a qualitative component corresponding to the level or the "request level" at which the appliance currently needs the power to comply with the operating command. Upon receiving the power requests from the respective appliances, the controller 240 can compare and sort the requests in descending order based on the request level”; also, see [0064] and [0068] “As discussed above, in one embodiment there are eight different levels of power request (i.e., levels 0-7) corresponding to different levels of need. If the request is a "power wanted" request (i.e., a level 3-7 request), then the routine 600 proceeds to block 616 and grants power to the appliance at the requested load”, thus, controller 544 receives a first information/power request including levels 0-7 that indicate an operating mode of the first device/appliance; also, see fig. 7 the appliance performs this routine to generate the first information/power request, see also [0072] “In block 704, the routine 700 responds to the poll by determining the amount of power needed (i.e., the load) to comply with a particular operating command from a flight attendant or other user. The appliance can make this determination based on a number of factors including, for example, the desired operating mode, the load characteristics, etc.” );
	receiving, from a device, a second signal comprising first information indicating an operating mode of the device (see Fig. 6 polling appliances and receiving power requests/second signals from appliances step 604; [0007] “receiving the at least one power request…”; also, see [0047], [0064], [0068], and [0072] also, se claim 1 above for explained rationale );
	determining, based on the operating mode and second information, a power load associated with the operating mode (see Fig. 7, [0068], and [0072]; also, se claim 1 above for explained rationale); and 
	(see [0047] and see Fig. 6 steps 614 and 616; also, see page 11 claim 41; also, see claim 1 above for explained rationale).
	While McAvoy teaches a power source providing power for one or more appliances and a controller allocating/granting and allowing power to be delivered to appliances based on a determined power load, McAvoy does not explicitly teach the actual step of causing an allocation of power, based on the determined power load, to the first device from a power source (while is obvious that power load levels are controlled/regulated and devices such as switches (see McAvoy teaches breakers 242 for providing power to the appliances) or other type of regulation are implicitly present, the Examiner has provided the following reference that clearly teaches this limitation. This limitation has been interpreted in the BRI in light of the instant disclosure as simply sending a signal (open, close, or activating a switch) to a switch to provide power to the load (see instant invention disclosure 0046 and 0060).  
	However, Davis teaches a power management system and method comprising sending to second device a second signal comprising an instruction to cause an allocation of power, based on a determined power load, to the first device from a power source associated with the second device (see Fig. 2 and 8 power is allocated/provided from a power source (capacitors) to load(s) connected to A0 and No when an instruction sent to second device 710 or second device 712-722 actuates the relays 712-722 to allocate/provide power to the load; for instance, see [0288] “…A load connected between Ao and No is preferably activated when relay 712 is closed… System microcontroller 708 preferably commands relay drivers and power factor control 710 to switch one or more relays bringing one or more capacitors into the circuit as required. While the circuit is active, power measurement 706 preferably continually monitors the power metrics of a load, allowing system microcontroller 708 to dynamically vary the power factor correction as the load changes so that an optimum power factor can be maintained over time... Where power to a load is to be terminated, system microcontroller 708 preferably commands relay drivers and power factor control circuit 710 to switch all power factor capacitors out of the circuit prior to causing relay 712 to terminate power”; also, see [0288] the power allocation is based on a power load).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified McAvoy’s invention to include sending to second device a second signal comprising an instruction to cause an allocation of power, based on a determined power load, to the first device from a power source associated with the second device as taught by Davis in order to dynamically change power as the load changes (see [0287-[0288] “allowing system microcontroller 708 to dynamically vary the power factor correction as the load changes so that an optimum power factor can be maintained over time”).
 	As to claim 18, this claim is the method claim corresponding to the method claim 4 and is rejected for the same reasons mutatis mutandis.
	As to claim 19, this claim is the method claim corresponding to the method claim 5 and is rejected for the same reasons mutatis mutandis.
	As to claim 20, this claim is the method claim corresponding to the method claim 3 and is rejected for the same reasons mutatis mutandis.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McAvoy (US 20050121978) in view of Davis et al. (US 2018/0373304) as applied to claim 1 and 10, respectively and further in view of Ren (CN 109672595 as supported by the machine translation previously provided).
  	As per claim 8, McAvoy-Davis teaches the method of claim 1, while McAvoy teaches that the invention can implemented with internet appliances, and while Davis teaches the well-known internet protocol using MAC addresses, McAvoy-Davis does not explicitly teach further comprising: sending, to the first device, a third signal comprising a request for a medium access control (MAC) address associated with the first device; receiving, from the first device, a fourth signal comprising the requested MAC address; and determining, based on the requested MAC address and the second information, a device type associated with the first device.
	Ren teaches a system comprising: sending, to a first device, a third signal comprising a request for a medium access control (MAC) address associated with the first device (see page 4, line 1; Ren teaches establish a wireless connection with the home appliance. Since the connection between the system and home appliance (first device) is wireless, the system can send a wireless signal to the home appliance (first device). See page 4, lines 2-4; Ren teaches obtain a home appliance (first device) control request message. The control request message carries the identification information, the IP address, and the MAC address of the home appliance. Since the control request message includes MAC address of the home appliance, it corresponds to ‘sending, to the first device, a third signal comprising a request for a medium access control (MAC) address associated with the first device’ ); receiving, from the first device, a fourth signal comprising the requested MAC address (see page 4, lines 3-4 Ren teaches the control request message carries the identification information, the IP address, and the MAC address of the home appliance. See page 4, lines 5-7; Ren teaches the control request message is parsed to obtain identification information of the home appliance. Therefore, the system can receives the signal comprising the control request message (the requested MAC address) to parse to obtain identification information of the home appliance (first device). Then, it corresponds to ‘receiving, from the first device, a fourth signal comprising the requested MAC address’); and determining, based on the requested MAC address and the second information, a device type associated with the first device (see page 4, lines 5-13; Ren teaches the control request message (the requested MAC address) is parsed to obtain identification information of the home appliance, and the information list (second information) is searched for whether there is information matching the identification information of the home appliance. The information list stores identification information of the home appliance and a control instruction corresponding to the identification information/(device type) of the home appliance. Since the system can determine the identification information (device type) of the home appliance (first device) based on the control request message (the requested MAC address) and the information list (second information), it corresponds to ‘determining, based on the requested MAC address and the second information, a device type associated with the first device’).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified McAvoy-Davis’ invention to include sending, to the first device, a third signal comprising a request for a medium access control (MAC) address associated with the first device; receiving, from the first device, a fourth signal comprising the requested MAC address; and determining, based on the requested MAC address and the second information, a device type associated with the first device in order to obtain a home identification information/device type of the appliance using the well-known ARP  protocol that associates MAC address to device type and IP addresses and allows for  centrally controlling each intelligent unit (see Ren page 2 “se a control system to centrally control each intelligent unit”).
 	As to claim 15, this claim is the method claim corresponding to the method claim 8 and is rejected for the same reasons mutatis mutandis.(power or current or energy 

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116